Sherwood, C. J.
This case involves substantially the same questions disposed of in the case of Brock v. Rich, ante, 644.
It was heard together with this case at the last term of the Court, and argued by the same counsel. With the exception of different complainants, and judgment rendered July 29, 1886, and date of levy, the allegations of the bill are substantially the same. The date of the levy is not given. It avers Bich is insolvent, but nothing is said as to the responsibility of Mrs. Bich. It does, however, aver that Bich was the owner of the stook of goods on the sixteenth of December, 1886.
An examination of the record discloses nothing new which would take the case outside the rulings of this Court in the other cause referred to. The demurrer was overruled, with leave to defendants to answer the same, as in the other case.
The decree must therefore be reversed, and complainants’ bill dismissed, with costs of both courts to defendants.
The other Justices concurred.